—Judgment affirmed. Memorandum: Defendant was convicted of two counts of forgery in the second degree (Penal Law § 170.10 [1]). The charges arose from defendant’s use of a credit card issued to Lithochrome Corp., defendant’s former employer, to purchase gasoline and food at a Mobil station on September 27, 1995, and November 8, 1995. Defendant signed a statement wherein she admitted that she used the corporate credit card on two occasions although she knew that she was no longer authorized to use that card. On both credit card retail sales receipts, defendant signed the name of her brother, the vice-president of the corporation, and she admitted that her brother had not given her permission to sign his name to the receipts.
At trial, the People presented defendant’s statement, the testimony of the store owner, who identified the receipts and confirmed that the purchases were made at his store, and the testimony of defendant’s brother, who stated that it was not his signature on either receipt. He further testified that defendant was no longer employed by the corporation when the credit purchases were made.
We reject the contention of defendant that her statement was not sufficiently corroborated under CPL 60.50, which provides that “[a] person may not be convicted of any offense solely upon evidence of a confession or admission made by him without additional proof that the offense charged has been committed.” The corroboration requirement “does not mandate submission of independent evidence of every component of the crime charged” (People v Chico, 90 NY2d 585, 589), but calls only for “some proof, of whatever weight, that a crime was committed by someone” (People v Daniels, 37 NY2d 624, 629). The purpose of the requirement is to avert the danger that someone has confessed to a crime when no crime has actually been committed (see, People v Chico, supra, at 590; People v Lipsky, 57 NY2d 560, 570, rearg denied 58 NY2d 824). The Court of Appeals has described the statutory threshold as “low” (People v Chico, supra, at 591).
Defendant’s confession is a complete statement of guilt, encompassing each element of the offense. To corroborate the confession, the People introduced the receipts purportedly signed by defendant’s brother, and the testimony of defendant’s brother that the signatures were not his and that defendant did not work at the corporation when the purchases were made. Corroboration may be provided by circumstantial evidence, and the confession may be used as the key, or clue, to explain *903the circumstances (see, People v Lipsky, supra, at 570-571, 573). That evidence, viewed in the light most favorable to the People (see, People v Lipsky, supra, at 563), establishes that the crime to which defendant confessed was actually committed.
We disagree with the dissent’s contention that the corroboration requirement is not satisfied because defendant’s brother failed to testify that he did not authorize defendant to use the credit card or sign his name. Corroborating proof is sufficient “ ‘even though it fails to exclude every reasonable hypothesis save that of guilt’ ” (People v Lipsky, supra, at 571, quoting People v Cuozzo, 292 NY 85, 92). The evidence presented by the People supports the reasonable inference that defendant did not have the authority to use the corporate credit card.
All concur except Pine, J. P., and Boehm, J., who dissent and vote to reverse in the following Memorandum.